Citation Nr: 0517641	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  03-12 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
August 1968 rating decision that assigned a noncompensable 
disability evaluation for ureteral calculi.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from October 1964 to 
October 1967.  This matter arises from a November 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which determined there 
was no CUE in an August 1968 rating decision that assigned a 
noncompensable disability evaluation for ureteral calculi.  

The veteran was afforded a personal hearing at the RO before 
the undersigned in August 2003.  A transcript of the hearing 
is associated with the claims file.


FINDING OF FACT

1.  In an August 1968 rating decision, the RO assigned a 
noncompensable disability evaluation for ureteral calculi, 
after granting service connection for the same; the veteran 
did not appeal this decision within one year of being 
notified.

2.  The evidence of record does not show that the August 1968 
rating decision was based on incorrectly applied statutes or 
regulations; that the correct facts, as they were then known, 
were not before the RO at the time of the decision; or that 
there was any error in the RO's decision which, if not made, 
would have manifestly changed the outcome of the decision.  


CONCLUSION OF LAW

The August 1968 rating decision did not involve CUE in 
assigning a noncompensable evaluation for ureteral calculi.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(b) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004). This 
law redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements.  In Livesay v. Principi, 15 Vet. App. 165 
(2001), the Court noted that a CUE claim is not a claim for 
benefits, but rather is a collateral attack on a final 
decision.  Thus, one requesting reversal or revision on the 
basis of CUE is not a claimant within the meaning of the VCAA 
and therefore, the notice and development provisions of the 
VCAA do not apply to claims based on CUE.

In a decision dated August 16, 1968, the RO granted service 
connection for ureteral calculi.  A noncompensable disability 
evaluation was assigned.  The veteran was advised of this 
decision, and of his appellate rights, in September 1968, but 
he never appealed this rating decision.  The August 1968 
rating decision therefore became final.  38 U.S.C.A. 4005(c) 
(1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1968); currently 
38 U.S.C.A. 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105, 
20.200, 20.302(a), 20.1103 (2003).

A final RO decision, like the August 1968 decision at issue 
here, generally may not be reversed or amended in the absence 
of CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 
3.105(a) (2004).  Where evidence establishes CUE, the prior 
decision will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.105(a).  The CUE claim presented here is a 
collateral attack on a final RO decision.  See Crippen v. 
Brown, 9 Vet. App. 412, 418 (1996).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has stated that there are two requirements 
to establish a CUE claim: 1) the alleged error must have been 
outcome determinative; and 2) the error must have been based 
upon the evidence of record at the time of the original 
decision.  Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 
2002) (citations omitted).

In order for CUE to exist, the Court has stated that:

(1) "[e]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied," (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In Fugo v. Brown, 6 Vet. App. 40 (1993), overruled in part by 
Simmons v. Principi, 17 Vet. App. 104 (2003), the Court 
stated that CUE is the kind of legal or factual error that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Id. at 43.  To reasonably raise CUE, there must be 
some degree of specificity as to what the alleged error is, 
and unless it is the kind of error that, if true, would be 
CUE on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
error.  Id. at 44.  Simply to claim CUE on the basis that 
previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE.  Id.

The Court has also stated "an incomplete record, factually 
correct in all other respects, is not clearly and 
unmistakably erroneous," and that a breach of the duty to 
assist cannot constitute CUE because such a breach creates 
only an incomplete rather than an incorrect record.  Caffrey 
v. Brown, 6 Vet. App. 377, 383-384 (1994).

The facts available to the agency decisionmakers in August 
1968 were limited to the service medical records and a June 
1968 VA examination report.  The service medical records show 
that the veteran was seen for complaints of flank pain in May 
1967.  He was found to have a kidney stone at the left 
ureterovesical junction (UVJ).  A catherization was attempted 
but without success.  He nevertheless passed ureteral calculi 
later that month.  Treatment notes dated in June and July 
1967 describe the veteran as doing "well," and that there 
were no additional obstructions.  The service separation 
examination indicated that the veteran's genitourinary system 
was normal.  The examiner noted that the veteran had had a 
bladder calculus two months earlier with no current symptoms 
or signs of hematuria.  An IVP was noted to have been normal.  
Service medical records make no mention of the veteran being 
placed on diet or drug therapy.

The VA examination in June 1968 discussed the veteran's in-
service medical history for a small urinary calculus.  The 
veteran indicated that he had been asymptomatic from May 1967 
until April 1968, when he experienced right-sided pain and 
again passed a small calculus.  At the time of the 
examination, he had no complaints or symptoms referable to 
the genitourinary tract.  Neither kidney was tender or 
palpable.  There was no flank or costovertebral angle 
tenderness.  An IV urogram was performed.  No stones were 
identified on the scout film.  No significant abnormality was 
seen in the collecting systems, which drained well on the 20-
minute upright view.  The impression of the IV urogram was 
negative.  Based on the physical examination and the findings 
of the IV urogram, the diagnosis was history of renal 
calculi; none found at present examination.

When the RO assigned a noncompensable evaluation in August 
1968, it applied the legal criteria of 38 C.F.R. 4.115(a), 
Diagnostic Code 7510, for Ureterolithiasis.  Porter v. Brown, 
5 Vet. App. 233, 235-36 (1993) (a determination that there 
was a CUE must be based on the record and the law that 
existed at the time of the prior decision of the agency of 
original jurisdiction).  Ureterolithiasis was to be rated as 
hydronephrosis, which was under Diagnostic Code 7509.  At 
that time, a 10 percent evaluation was assigned when 
hydronephrosis was mild with an occasional attack of colic, 
not infected, and not requiring catheter drainage.  See 38 
C.F.R. § 4.115a, Diagnostic Code 7509 (1968).  A higher (20 
percent) rating was assigned when hydronephrosis was moderate 
with frequent attacks of colic, requiring catheter drainage.  
Id.  Moderately severe hydronephrosis with frequent attacks 
of colic with infection and kidney function greatly impaired 
was assigned a 30 percent rating. Id.  A 30 percent rating 
could have also been assigned under Diagnostic Code 7508, 
Nephrolithiasis, if there had been evidence of calculus in 
the kidney.   The service discharge and June 1968 examination 
reports were essentially negative.  The veteran was 
asymptomatic at the time of those examinations.  There was no 
indication that he experienced occasional colic.  Moreover,  
there was no evidence that the veteran required catheter 
drainage, or that he suffered from kidney infection.  The IV 
urogram showed no stones.

The RO's interpretation of the meaning and significance of 
the in-service findings and the June 1968 examination report 
was a reasonable application of the evidence under the 
circumstances.  In other words, the RO's action in the August 
1968 rating decision had a plausible basis in the record.  
The appellant has not shown that the correct facts, as they 
were known at the time, were not before the adjudicator.  Nor 
has he shown that the statutory or regulatory provisions 
extant at the time were incorrectly applied.  He has taken 
issue with how the facts were weighed or evaluated, but he 
points to no error made by VA nor given persuasive reasons 
why, in light of error, the result would have been manifestly 
different.  The fact of the matter is that the veteran's 
genitourinary system was found normal at his discharge and 
June 1968 examinations.  In short, it may not be said that 
the evidence of record in 1968, and under the law at that 
time, was such to compel the rating agency to assign a 
compensable disability evaluation for ureteral calculi. 

The Board is sympathetic to the veteran's claim and 
contentions on appeal, but the fact remains that the veteran 
had an opportunity to challenge the original decision in 1968 
by initiating and perfecting an appeal of the decision 
rendered in August 1968. Unfortunately, he failed to do so.  
The veteran maintains that his appellate rights were thwarted 
because he assumed the noncompensable rating assigned in 1968 
was the highest rating assignable for kidney stones.  
However, the veteran's failure to understand the law at that 
time, to include the rating schedule and the criteria 
required to establish a higher disability rating, does not 
negate the fact that the veteran had the opportunity to 
appeal the August 1968 decision, and that he failed to do so.     

As the veteran has failed to identify error made by VA or 
given persuasive reasons why, in light of error, the result 
would have been manifestly different, the Board holds that 
the RO did not commit the sort of undebatable error that 
would manifestly change the outcome.  It is therefore the 
determination of the Board that there was no CUE in the 
August 1968 rating decision that assigned a noncompensable 
evaluation for ureteral calculi.  


ORDER

Clear and unmistakable error was not involved in the August 
1968 rating decision that assigned a noncompensable 
disability evaluation for ureteral calculi.



	                        
____________________________________________
	JEFFREY SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


